Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 7, 2016

                                      No. 04-16-00294-CV

                           EX PARTE CARLOS HUTCHINSON,

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI18720
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        Appellee’s brief was due August 29, 2016. Neither the brief nor a motion for extension
of time has been filed. We order appellee’s brief filed by September 19, 2016. If the brief is not
filed by the date ordered, we may order the case submitted without an appellee’s brief.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court